A & WwW NO

oO Oo nN D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RICHARD MICHAEL HAWORTH,
Petitioner,
v.
PATRICIA V. BRADLEY, Warden,
Respondent.

 

 

Case No. 2:20-cv-09673-RGK (PD)

ORDER ACCEPTING REPORT
AND RECOMMENDATION OF
UNITED STATES
MAGISTRATE JUDGE

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the

records on file, and the Report and Recommendation of United States

Magistrate Judge. No objections to the Report and Recommendation have

been filed. The Court accepts the Magistrate Judge’s Report and adopts it as

its own findings and conclusions. Accordingly, the Petition is dismissed

without prejudice.

DATED: June 21, 2021.

fry Kheerena/

Ro Wr WT ATTONTDNM

UNITED STATES DISTRICT JUDGE

 
